DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2021 has been entered.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a method for detecting an input at a touch sensor comprising a force-sensitive layer exhibiting variations in local resistance responsive to local variations in applied force on a touch sensor surface, a set of drive electrodes, and a set of sense electrodes, the method comprising: driving a first drive electrode, in the set of drive electrodes, with a drive signal during a first scan cycle; reading a first sense signal from a first sense electrode, in the set of sense electrodes and paired with the first drive electrode, during the first scan cycle; detecting a first alternating-current component of the first sense signal; detecting a first direct-current component of the first sense signal; in response to a magnitude of the first direct-current component of the first sense signal falling below a threshold magnitude, detecting a first input on the touch sensor surface during the first scan cycle based on the first alternating-current component of the first sense signal; and in response to the magnitude of the first direct-current component of the first sense signal exceeding the threshold magnitude, detecting the first input on the touch sensor surface during the first scan cycle based on the first direct-current component of the first sense signal.	The most relevant prior art is listed below:	Rosenberg et al (9,459,746) talks about the problem being solved above, however does not teach a solution to the problem, nor the specifics of the DC component exceeding a threshold or not.	Borras (2010/0134422) teaches a touch sensor panel using AC and DC values to determine touch, however fails to teach the above threshold comparison and choosing one or the other based on the threshold to detect the touch.	YEH (2014/0184563) teaches using two different driving modes to drive the touch panel with an AC or DC voltage to determine touch. However fails to teach choosing an AC or DC sensed signal based on a threshold of the DC component. 	CHEN et al (2015/0153859) teaches using both a DC and AC component to enable display and touch detection functions at the same time, however fails to choosing to use the DC or AC component for touch detection based on a threshold and only uses AC for touch detection.	OH et al (2017/0177160) teaches a force measurement based on change in resistance which uses either an AC waveform or a DC voltage for sensing touch, however fails to teach choosing between the two based on a threshold.	VANDERMEIJDEN et al (2017/0315658) teaches a force measurement based on change in resistance which uses either an AC waveform or a DC voltage for sensing touch, however fails to teach choosing between the two based on a threshold. 	GUR et al (2019/0102003) teaches using AC and DC drive signals for pen / finger hover detection, however fails to teach force resistive detection nor choosing one of the AC or DC sensed values based on a threshold.


Conclusion
This application is in condition for allowance except for the following formal matters: 
A proper oath / declaration for John Aaron Zarraga is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627